UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4449



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALBERTO ALEMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:06-cr-00010-2)


Submitted:   January 17, 2008          Decided:     February 11, 2008


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP AND WINTHROP, Statesville, North
Carolina, for Appellant.    Donald David Gast, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           On September 12, 2005, Alberto Aleman and Bruce Lee

Richardson entered the Champion Credit Union, displaying handguns.

The pair ordered bank personnel to get on the ground, then jumped

over the counter and stole $16,887.23.              Three months later, on

December   19,    2005,   Aleman     and   Richardson     entered     the   United

Community Bank, again displaying handguns.              Aleman and Richardson

again   ordered    customers   and    bank    personnel    to   the    ground   at

gunpoint, then jumped over the counter and stole $30,344.                   Aleman

was ultimately charged, along with two others, in a nineteen count

indictment with various bank robbery and firearms counts. Pursuant

to a plea agreement, Aleman pled guilty to two counts of bank

robbery by force, violence and intimidation, in violation of 18

U.S.C.A. § 2113(a) (West 2000 and Supp. 2007) and to two counts of

using and carrying a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C.A. § 924(c)(1)(A)(ii) (West 2000

and Supp. 2007).

           Prior    to    Aleman’s    sentencing,    the    probation       office

prepared a presentence report.             Aleman’s offense level combined

with a criminal history category of I resulted in an advisory

guidelines range of 57 to 71 months’ imprisonment.              As noted in the

presentence report, sections 924(c)(1)(A)(ii) and 924(c)(1)(C)(I)

mandated that Aleman be sentenced to consecutive sentences of seven




                                      - 2 -
years on the first § 924(c) violation and twenty-five years on the

second § 924(c) violation.

          Also    prior   to   sentencing,   defense   counsel   filed   a

sentencing memorandum.     In the memorandum, counsel argued that the

district court should impose a variance sentence on Aleman’s bank

robbery convictions.      In support of a variance sentence, counsel

noted that Aleman committed the robberies to financially support

his family.      Aleman refused to participate in a third robbery

committed by his co-defendants because the family was no longer in

financial difficulty.     In support of sentencing leniency, counsel

also argued that Aleman was estranged from his mother during his

childhood; Aleman immigrated to the United States from Cuba at age

thirteen; Aleman is able to speak, read, and write both Spanish and

English even though he has had little formal education; and Aleman

had no prior criminal record.

          At sentencing, the district court, in accordance with

Aleman’s advisory guidelines range, sentenced Aleman to fifty-seven

months’ imprisonment on both bank robbery counts, to be served

concurrently, and to seven years on the first § 924(c) violation

and twenty-five years on the second § 924(c) violation, to be

served consecutively.     Aleman timely noted an appeal and has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).*          In



     *
      Aleman was informed of his right to file               a   pro     se
supplemental brief. He has elected not to do so.

                                  - 3 -
his brief, Aleman argues that his sentence of 441 months was

unreasonable.      Aleman    points    to     the    language   in   18   U.S.C.A.

§ 3553(a) (West 2000 and Supp. 2007) that a district court shall

impose a sentence “sufficient, but not greater than necessary” to

comply with the goals of sentencing.                 According to Aleman, the

district court should have imposed a variance sentence of no more

than one month imprisonment on each of the bank robbery convictions

due to the mandatory minimum thirty-two year sentence he received

on the two firearms convictions and due to the positive attributes

listed in his sentencing memorandum.            Aleman’s argument is without

merit.

            After United States v. Booker, 543 U.S. 220 (2005), a

sentencing court must engage in a multi-step process at sentencing.

After    calculating   the   correct       advisory    guidelines    range,    the

sentencing court must consider the guidelines range, any relevant

factors set forth in the guidelines, and the factors in 18 U.S.C.

§ 3553(a); then the court may impose sentence.                  United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).               On appeal, this court

will affirm a post-Booker sentence if it “is within the statutorily

prescribed range and is reasonable.”                United States v. Moreland,

437 F.3d 424, 432 (4th Cir. 2006).            A post-Booker sentence may be

unreasonable for procedural or substantive reasons.                   However, a

sentence    that   falls     within    a    properly      calculated      advisory




                                      - 4 -
guidelines range is presumed to be reasonable.              Rita v. United

States, 127 S. Ct. 2456, 2462 (2007).

           Aleman’s sentence was procedurally reasonable.            Section

3553(a)(1) requires the district court to consider the nature and

circumstances of the offense and the history and characteristics of

the defendant.      Aleman’s counsel described in detail Aleman’s

positive   attributes   in    both    a   sentencing    memorandum   and    at

sentencing, and there is no indication in the record that the

district   court   failed    to   consider   those     arguments   raised   by

counsel.   Rather, prior to sentencing Aleman, the district court

stated specifically that it had considered the factors in § 3553(a)

and the advisory nature of the guidelines.           The court then imposed

a sentence at the bottom of Aleman’s advisory guidelines range on

his bank robbery convictions and a sentence in conformity with the

statutory requirements of § 924(c) on the firearms convictions.

           Also, Aleman’s sentence was substantively reasonable.

Aleman received concurrent sentences of 57 months’ imprisonment on

each of two bank robbery convictions that the Assistant United

States Attorney accurately described as an extraordinarily violent

series of robberies.    As noted in the presentence report, during

each robbery, customers and bank personnel were ordered to the

ground at gunpoint.     Moreover, during the December robbery, the

bank branch manager was forced to the ground and told that if he

moved, he would be killed. Accordingly, Aleman has failed to rebut


                                     - 5 -
the presumption of reasonableness afforded his advisory guidelines

sentence of 57 months on both bank robbery convictions.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm the judgment of the district court.    This court

requires that counsel inform Aleman, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Aleman requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Aleman.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 6 -